Citation Nr: 0738742	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-03 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided at Valley View Regional Hospital on February 27, 
2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955 and again from October 1961 to March 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of August 2003 and July 2004 determinations by the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (M&ROC) in Oklahoma City, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duplicate Combined Health Record (CHR) shows that the 
veteran presented himself to the Valley View Regional 
Hospital Emergency Room on February 27, 2003 complaining of 
pain in his esophagus and colon for one week.  He also 
complained of a sore stomach which was tender to the touch 
and difficulty taking medications as it "burns like fire."  
A February 27, 2003 "Patient Progress Note" described the 
triage category as "non urgent."  Another February 27, 2003 
record shows a diagnosis of possible esophageal stricture.  
Computed Tomography scans of the abdomen, pelvis, and chest 
were ordered and were noted to be unremarkable.  The ultimate 
diagnosis was acute gastroenteritis (stomach flu).

In an August 2004 statement the veteran stated that he called 
"VA Primary Care" on February 29th and spoke with a 
registered nurse/doctors assistant who asked the veteran if 
he could make it to the nearest VA medical facility.  The 
veteran allegedly responded that he did not have anyone to 
drive him there.  When the nurse/doctor's assistant asked the 
veteran if he could make it to "Ada," the veteran said he 
would try.  According to the veteran, he did go to "Ada" 
and could hardly swallow.  The doctor gave him a prescription 
to take the swelling out of his esophagus which helped.  
While the veteran stated that he made this phone call on 
February 29th it would appear that he actually made this 
phone call on February 27th, the day he received treatment at 
the Valley View Regional Hospital in Ada, Oklahoma.

A VA outpatient treatment record dated in September 2002 
shows that the veteran has a documented history of serious 
gastrointestinal pathology.  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002 & Supp. 2007), provides 
that, upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

Review of the claims folder reveals that the October 2004 
VCAA notice was sent after the August 2003 and July 2004 
denials and concurrently with a readjudication of the case in 
an October 2004 statement of the case.  While this defect 
could have been cured with a subsequent readjudication, it 
appears that there was no subsequent readjudication in this 
case.  Therefore, on remand, the M&ROC should first comply 
with the requirements listed below and then readjudicate the 
case.

The VCAA also provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  See 38 U.S.C.A. § 5103A. This 
assistance specifically includes obtaining all relevant 
records VA medical records and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(c)(2) and (d).

While the February 27, 2003 "Patient Progress Note" 
described the triage category as "non urgent" there does 
not appear to be a medical expert opinion that the veteran's 
medical condition at the time he sought treatment was not 
emergent.  While the veteran was ultimately diagnosed with 
acute gastroenteritis, a possible esophageal stricture was 
considered at the time of admission.  It is important to note 
that the veteran had a documented history of serious 
gastrointestinal pathology, which may be an important factor 
in an expert's consideration of whether his condition was 
reasonably considered to be emergent when the veteran was 
treated on February 27, 2003.  

Additionally, while the veteran alleges that a VA registered 
nurse/doctor asked him whether he could make it to the 
nearest VA medical facility, presumably during a February 27, 
2003 phone conversation, there does not appear to be a 
statement in the file from the VA hospital that care was 
available on February 27, 2003.

Finally, it appears that the M&ROC made no attempt to 
identify and document the telephone conversation the veteran 
alleges he had with a nurse/doctor, presumably on February 
27, 2003.  It is important to discover whether this phone 
call actually occurred, and, if so, what was said.    

Thus, a remand is also necessary so that the M&ROC can obtain 
an expert medical opinion in this case, confirm that VA 
hospital that care was available on February 27, 2003, and 
confirm whether or not there is a record of the alleged 
February 27, 2003 telephone call and, if so, what was said.  
 
Accordingly, the case is REMANDED for the following action:

1.	The M&ROC should make arrangements with 
the appropriate VA medical facility for 
an expert in emergency medicine to 
review the veteran's claims file and 
comment on whether or not the veteran's 
condition could reasonably be 
considered to have been emergent on 
February 27, 2003.   

2.	The M&ROC should attempt to confirm 
that VA hospital that care was 
available to the veteran on February 
27, 2003.  If these records are 
unobtainable a negative reply must be 
noted in writing and associated with 
the claims folder. 

3.	The M&ROC should also attempt to 
confirm whether or not there was a 
claimed February 27, 2003 telephone 
call to a VA nurse or other VA 
personnel from the veteran and, if so, 
the contents of that phone call.  If 
the records of the content of such a 
phone call are unobtainable or 
unreconstructable by memory, a negative 
reply must be noted in writing and 
associated with the claims folder.   

4.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, the 
M&ROC should readjudicate the claim.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



